Opinion issued March 5, 2020




                                  In The

                            Court of Appeals
                                  For The

                        First District of Texas
                          ————————————
                           NO. 01-20-00185-CV
                         ———————————
  IN RE THE WOODLANDS LAND DEVELOPMENT COMPANY, L.P.,
 THE HOWARD HUGHES CORPORATION, LJA ENGINEERING, INC.
        F/K/A LJA ENGINEERING & SURVEYING, INC., AND
                   JAMES R. BOWLES, Relators



           Original Proceeding on Petition for Writ of Mandamus


                       MEMORANDUM OPINION

     Relators, The Woodlands Land Development Company, L.P., The Howard

Hughes Corporation, LJA Engineering, Inc. f/k/a LJA Engineering & Surveying,

Inc., and James R. Bowles, have filed a petition for a writ of mandamus
challenging the trial court’s January 31, 2020 order denying their motion to strike

the first amended petition filed by real parties in interest.1

      We deny the petition. We dismiss all pending motions as moot.

                                    PER CURIAM
Panel consists of Justices Landau, Hightower, and Countiss.




1
      The underlying case is Jason Alexander, et al. v. The Woodlands Land
      Development Company, L.P., The Howard Hughes Corporation, LJA Engineering,
      Inc. f/k/a LJA Engineering & Surveying, Inc., and James R. Bowles, cause number
      2018-36108, pending in the 215th District Court of Harris County, Texas, the
      Honorable Elaine H. Palmer presiding.
                                            2